DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 7-8, 11-12, 15-17 is/are rejected under 35 U.S.C. 102(a(2)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over WO 2015040438 (“Papadakis”).
Regarding Claim 1, Papadakis discloses (see Fig. 3) a carriage for different elements of a crane to be loaded in a container, comprising
open end frames at both ends of the carriage, whereby both end frames (8)have substantially vertical side parts (at each corner), and a bottom horizontal lower intermediate part connecting them;
side beams (7) horizontally interconnecting the end frames by their sides and vertically positioned at a distance from each other;
side storage compartments arranged one above the other at the sides of the carriage; and 
wheels (10) installed on the end frames, of which the wheels (10) of at least one of the end frames (8) are turnable.
Regarding Claim 7, Papadakis discloses wherein the side storage compartments (via 6, 9) are arranged on the outer sides of the vertical side parts (8) and side beams (7) of the end frames , compartments on both sides of the carriage (are at each particular time in the same line for the straight elements of the crane to be installed in them; 
Regarding Claim 8, Papadakis discloses wherein the side storage compartments (via 9) on the outer sides of the side beams (7) are arranged on a vertical connecting beam (8) which interconnects the side beams (7) that are one above the other.
Regarding Claim 10, Papadakis discloses that the vertical side parts (8) and the lower intermediate parts( along the front and back) of the end frames (best seen in Fig. 3) are formed of hollow, rectangular profiles.
Regarding Claim 11, Papadakis discloses in that the vertical side parts (8), the lower intermediate parts (along the front and rear) of the side frames , as well as the connecting beams (8) are formed of hollow, rectangular profiles.
Regarding Claim 12, Papadakis discloses a wear-resistant loading base (3, 4)  is arranged on the top surface of the lower intermediate parts (4) of the end frames.
Regarding Claim 15, Papadakis discloses the hollow, rectangular profiles (8) are steel profiles.
Regarding Claim 16, Papadakis discloses wherein the hollow, rectangular profiles (8), are steel profiles.
Regarding Claim 17, Papadakis discloses, wherein the wear-resistant loading base (3, 4) is made of wood, plastic or rubber material.

Claim 13 is rejected under 35 U.S.C. 102(a(2)) as obvious over Papadakis as applied to claim 1 above, in view of US Patent No.: 3, 689,098 (‘Rubin”).
	
Papadakis discloses the claimed invention but does not disclose a drawbar. Rubin discloses a similar invention having a drawbar (30) is arranged to be installed in lug openings of one of the lower intermediate parts . It would have been obvious to one having skill in the art before the effective filing date of the invention that the cart taught by Papadakis could be configured with a crossbar similar to the one taught by Rubin, to provide means to pull or tow the cart.

Allowable Subject Matter
Claims 2-6, 9 and 14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLEY S WRIGHT whose telephone number is (571)270-3328.  The examiner can normally be reached on M-F 12:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 5712703742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIMBERLEY S WRIGHT/Primary Examiner, Art Unit 3637